DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 29 January 2021.  Claims 1 – 11 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “roller assembly” in Lines 1 – 2 in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claims 1, 8 and 11, it is not clear what the scope of the limitation “conventional tubing” is, in Lines 5 and 12 of Claim 1, Lines 5 and 10 of Claim 8, and Line 8 of Claim 11.  The specification does not provide a standard to ascertain what types of tubing are considered to be “conventional” and what types of tubing are not considered to be “conventional”, therefore the limitation is indefinite.  For the purpose of prior art analysis, it will be assumed that the scope of the limitation “conventional tubing” covers only to singular tubing made of one homogeneous material (i.e. not a composite tubing made of plural concentric tubes, such as applicant’s elastomeric tubing which comprises a mainline tubing and outer sleeve tubing).
In Re Claims 1, 8 and 11, the phrase “approximately the same” in Lines 11 – 12 of Claim 1, Line 10 of Claim 8, and Line 8 of Claim 11 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of variation from being the same that would still be within the scope of the invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of prior art analysis, the phrase --substantially the same-- will be assumed instead.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 and 8 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunden (US Patent 5,468,129 A).

In Re Claim 1, Sunden discloses a peristaltic pump system (Figures 4, 5) comprising: 
a peristaltic pump (100) having a roller assembly (108, 110) and a roller assembly housing (102, 116), the roller assembly (108, 110) being disposed within the roller assembly housing (102, 116), the peristaltic pump defining a tubing maximum diameter (outer diameter of 10) and configured for use with conventional tubing (10) having a conventional tubing wall thickness less than half of the tubing maximum diameter (the tubing maximum diameter includes the inner diameter of the inner tube 12, therefore the combined thickness of 12 and 18 must be less than the tubing maximum radius which is half the tubing maximum diameter)(Column 9, Line 66 – Column 10, Line 7; Figures 4 and 5); and 
elastomeric peristaltic pump tubing (12, 18) including mainline tubing (12) and outer sleeve tubing (18), the outer sleeve tubing (18) being co-axially disposed about the mainline tubing (12), the mainline tubing (12) and the outer sleeve tubing (18) extending into, through, and out of the peristaltic pump (100) and engaged with the roller assembly (108, 110), the mainline tubing (12) having a mainline wall thickness, the outer sleeve tubing (18) having a sleeve wall thickness, the mainline wall thickness and the sleeve wall thickness together being substantially the same as the conventional tubing wall thickness (Column 8 Lines 16 – 18 state that the outer sleeve tubing thickness is preferably 1 mm, Column 8, Lines 30 – 31 state that the mainline tubing thickness is also preferably 1 mm, the sum of the thicknesses = 2 mm, 2 mm is a known conventional single tubing thickness because each of the outer sleeve tubing and the 

In Re Claim 2, Sunden discloses all the limitations of Claim 1, and Sunden further discloses the mainline tubing (12) has an outer diameter that is less than an inner diameter of the outer sleeve tubing (18) (Column 5, Lines 66 – 67; Figure 2A).

In Re Claim 3, Sunden discloses all the limitations of Claim 1, and Sunden further discloses that the mainline wall thickness (of mainline tubing 12) is a constant thickness (1 mm)(Column 8, Line 31; Figure 1).

In Re Claim 4, Sunden discloses all the limitations of Claim 1, and Sunden further discloses that the sleeve wall thickness (of outer sleeve tubing 18) is a constant thickness (1 mm)(Column 8, Line 17; Figure 1).

In Re Claim 5, Sunden discloses all the limitations of Claim 1, and Sunden further discloses that the outer sleeve tubing (18) has a length less than a length of the mainline tubing (12)(Column 6, Lines 9 – 10; Figure 1).

In Re Claim 8, Sunden discloses a method of use of a peristaltic pump system (Column 4, Lines 29 – 34; Figures 4, 5), the method comprising: 

b) providing elastomeric peristaltic pump tubing (12, 18) including mainline tubing (12) and outer sleeve tubing (18), the mainline tubing (12) having a mainline wall thickness, the outer sleeve tubing (18) having a sleeve wall thickness, the mainline wall thickness and the sleeve wall thickness together being substantially the same as the conventional tubing wall thickness (Column 8 Lines 16 – 18 state that the outer sleeve tubing thickness is preferably 1 mm, Column 8, Lines 30 – 31 state that the mainline tubing thickness is also preferably 1 mm, the sum of the thicknesses = 2 mm, 2 mm is a known conventional single tubing thickness because each of the outer sleeve tubing and the mainline tubing can have a thickness at least as high as 2 mm – see Column 8, Line 17 and Line 30) (Column 5, Line 65 – Column 6, Line 20; Column 9, Lines 45 – 55; Figures 2A, 4); 
c) positioning the outer sleeve tubing (18) co-axially about the mainline tubing (12) (Column 5, Lines 66 – 67; Figure 2A); and 


In Re Claim 9, Sunden discloses all the limitations of Claim 8, and Sunden further discloses the outer sleeve tubing (18) is directly engaged with the roller assembly (108, 110)(Column 10, Lines 57 – 61; Figure 4).

In Re Claim 10, Sunden discloses all the limitations of Claim 8, and Sunden further discloses sliding the outer sleeve tubing (18) axially along the mainline tubing (12)(in order for 12 to extend beyond 18)(Column 6, Lines 9 – 10; Figure 1).

In Re Claim 11, Sunden discloses a peristaltic pump tubing (12, 18) comprising: a mainline tubing section (12) and outer sleeve tubing section (18), the outer sleeve tubing section (18) being co-axially disposed about the mainline tubing section (12), the mainline tubing section (12) and the outer sleeve tubing section (18) sized and configured to extend into, through, and out of the peristaltic pump (100) and engage with a roller assembly (108, 110) of the peristaltic pump (100), the mainline tubing section (12) having a mainline wall thickness, the outer sleeve tubing section (18) having a sleeve wall thickness, the mainline wall thickness and the sleeve wall thickness together being substantially the same as a conventional tubing wall thickness (Column 8 Lines 16 – 18 state that the outer sleeve tubing thickness is preferably 1 mm, Column 8, Lines 30 – 31 state that the mainline tubing thickness is also preferably 1 .


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zumbrum (PG Pub US 20060018777 A1) as evidenced by Sundin (US Patent 5,468,129 A).

In Re Claim 1, Zumbrum discloses a peristaltic pump system (Figure 2) comprising: 
a peristaltic pump (21, 22) having a roller assembly (22) and a roller assembly housing (21), the roller assembly (22) being disposed within the roller assembly housing (21), the peristaltic pump (21, 22) defining a tubing maximum diameter (of tube 10) and configured for use with conventional tubing (10) having a conventional tubing wall thickness less than half of the tubing maximum diameter (the tubing maximum diameter includes the inner diameter of the inner tube 12, therefore the combined thickness of 12 and 16 must be less than the tubing maximum radius which is half the tubing maximum diameter) (paragraphs [0025], [0026]; Figures 1, 2); and 
elastomeric peristaltic pump tubing (10) including mainline tubing (12) and outer sleeve tubing (16), the outer sleeve tubing (16) being co-axially disposed about the 

In Re Claim 7, Zumbrum discloses all the limitations of Claim 1, and Zumbrum further discloses that the outer sleeve tubing (16) is formed of a silicon material (paragraphs [0025],[0049]; Figure 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sunden (US Patent 5,468,129 A) in view of Lorenz (US Patent 4,769,013 A).
In Re Claim 6, Sunden discloses all the limitations of Claim 1, however, Carpenter does not disclose that mainline tubing is formed of a PVC material.
Nevertheless, Lorenz discloses peristaltic pump tubing including mainline tubing (30) and outer sleeve tubing (32), wherein the mainline tubing (30) is formed of a polyvinyl chloride (PVC) material (Column 8, Lines 40 – 44; Figure 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the mainline tubing of Sunden from polyvinyl chloride as taught by Lorenz because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Parrot (US Patent 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746